DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 41, 45 and 61 are objected to because of the following informalities:  
Claim 41 recites “cognitive brain commands of a user” in line 2, “user’s cognitive brain commands” in line 6, “the user’s cognitive brain commands” in line 9 which are inconsistent language.  Appropriate correction is required.
Claim 45 recites “the machine” in line 3 which is inconsistent with “said machine” in line 3 of claim 41.  Appropriate correction is required.
Claim 61 recites the limitation “said interaction” in line 4 which is inconsistent with the limitation “user’s interaction with a machine” in line 3. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 41-51 and 58-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 41 recites the limitation “the machine operation” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 41 recites the limitation “said machine” in line 3. There is insufficient antecedent basis for this limitation in the claim.
 Claim 41 recites the limitation “at least one sensor configured and operable to generate sensing data comprising data indicative of user's cognitive brain commands” in lines 5-6 which fails to recite how the sensor collects sensing data and what is user’s cognitive brain commands. It is unclear to the Examiner how the sensor generate the sensing data and how to define the user’s cognitive brain commands. 
 Claim 41 recites the limitation “the user interaction” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation “the machine” in line 10 which is being inconsistent with limitation “said machine” in line 3. Appropriate correction is required for claim 41 and any other dependent claims having the same issue.
Claim 41 recites the limitation “store the motor commands in a memory” in lines 10-11. It is unclear to the Examiner how the motor commands can be stored in the memory when the motor commands is human commands, but not a digital data. 
Claim 41 recites the limitation “the data indicative of motor-command related data” in lines 12-13. It is unclear to the Examiner if the data from this limitation is the same or different with the limitation “motor-command related data indicative of motor commands” in line 9-10. 
Claim 41 recites the limitation “user’s” in line 16. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required for claim 41 and any other dependent claims having the same issue.
Claim 41 recites the limitation “his cognitive brain command” in line 17. It is unclear to the Examiner if the limitation including term “his” meant to limit the user to male only and it is confusing with other user other than “the user” in the claim. Appropriate correction is required for claim 41 and any other dependent claims having the same issue.
Claim 41 recites the limitation “said condition” in line 18. It is unclear to the Examiner if the limitation “said condition” is the same or different with the limitation “a condition of user’s detection of error” in lines 16-17. Appropriate correction is required for claim 41 and any other dependent claims having the same issue.
Claim 41 recites the limitation “thereby enabling to carry out at least one of the following: (i) selectively utilize said stored motor-command related data to enhance said command related reference data” in lines 18-21 and fails to recite necessary structural connections cooperative relationships of elements in the human-machine interface system to control the machine operation. It is unclear to the Examiner how the command related reference data being enhanced would accomplish or complete the action of controlling the machine operation under human-machine interaction condition with respect to the machine. 
Claim 41 recites the limitation “(ii) issue an alert data indicative of said condition of the user’s detection of error” in lines 21-22 and fails to recite necessary structural connections cooperative relationships of elements in the human-machine interface 
Claim 42 recites the limitation “his cognitive brain command” in line 2. It is unclear to the Examiner if the limitation including term “his” meant to limit the user to male only and it is confusing with other user other than “the user” in the claim. Appropriate correction is required for claim 42 and any other dependent claims having the same issue.
Claim 44 recites the limitation “the data indicative of the motor-command” in line 2. It is unclear to the Examiner if the data from this limitation is the same or different with the limitation “motor-command related data indicative of motor commands” in line 9-10 and/or the limitation “the data indicative of motor-command related data” in lines 12-13 of claim 41. Appropriate correction is required for claim 44 and any other dependent claims having the same issue.
Claim 46 recites the limitation “his cognitive brain command” in line 4. It is unclear to the Examiner if the limitation including term “his” meant to limit the user to male only and it is confusing with other user other than “the user” in the claim. Appropriate correction is required for claim 46 and any other dependent claims having the same issue.
Claim 50 recites the limitation “the command related data” in line 3. It is unclear to the Examiner if the data from this limitation is the same or different with the limitation “motor-command related data indicative of motor commands” in line 9-10 and/or the 
Claims 42-58 are also being rejected for having the above issues of claim 41 being incorporated into the claims. 
Claim 59 recites the limitation “the machine operation” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 59 recites the limitation “said machine” in line 3. There is insufficient antecedent basis for this limitation in the claim.
 Claim 59 recites the limitation “at least one sensor configured and operable to generate sensing data comprising data indicative of user's cognitive brain commands” in lines 5-6 which fails to recite how the sensor collects sensing data and what is user’s cognitive brain commands. It is unclear to the Examiner how the sensor generate the sensing data and how to define the user’s cognitive brain commands. 
 Claim 59 recites the limitation “the user interaction” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitation “the machine” in line 10 which is being inconsistent with limitation “said machine” in line 3. Appropriate correction is required for claim 59 and any other dependent claims having the same issue.
Claim 59 recites the limitation “store the motor commands in a memory” in line 10. It is unclear to the Examiner how the motor commands can be stored in the memory when the motor commands is human commands, but not a digital data. 
Claim 59 recites the limitation “the data indicative of motor-command related data” in line 12. It is unclear to the Examiner if the data from this limitation is the same or different with the limitation “motor-command related data indicative of motor commands” in line 9. Appropriate correction is required for claim 59 and any other dependent claims having the same issue.
Claim 59 recites the limitation “user’s” in line 14. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required for claim 59 and any other dependent claims having the same issue.
Claim 59 recites the limitation “his cognitive brain command” in line 15. It is unclear to the Examiner if the limitation including term “his” meant to limit the user to male only and it is confusing with other user other than “the user” in the claim. Appropriate correction is required for claim 59 and any other dependent claims having the same issue.
Claim 59 recites the limitation “stored data” in line 18. It is unclear to the Examiner if the data from this limitation is the same or different with the limitation “erroneous-command data” in lines 16-17. Appropriate correction is required for claim 59 and any other dependent claims having the same issue.
Claim 59 recites the limitation “thereby enabling to carry out at least one of the following: (i) selectively utilize said stored data comprising said errorneous-command data to enhance said command related reference data” in lines 18-19 and fails to recite necessary structural connections cooperative relationships of elements in the human-machine interface system to control the machine operation. It is unclear to the Examiner how the command related reference data being enhanced would accomplish or 
Claim 59 recites the limitation “(ii) issue an alert data indicative of said erroneous-command data” in lines 19-20 and fails to recite necessary structural connections cooperative relationships of elements in the human-machine interface system to control the machine operation. It is unclear to the Examiner how issuing the alert data indicative of said erroneous-command data would accomplish or complete the action of controlling the machine operation under human-machine interaction condition with respect to the machine. 
Claim 60 recites the limitation “said machine” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
 Claim 60 recites the limitation “providing sensing data collected while under said human-machine interaction condition and comprising data indicative of user's cognitive brain commands” in lines 5-6 which fails to recite how sensing data being collected and what is user’s cognitive brain commands. It is unclear to the Examiner how the sensing data being collected and how to define the user’s cognitive brain commands. 
 Claim 60 recites the limitation “the user interaction” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitation “the machine” in line 10 which is being inconsistent with limitation “said machine” in lines 2-3. Appropriate correction is required for the claim and any other limitation having the same issue.
Claim 60 recites the limitation “user’s” in line 14. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 60 recites the limitation “his cognitive brain command” in line 14. It is unclear to the Examiner if the limitation including term “his” meant to limit the user to male only and it is confusing with other user other than “the user” in the claim. Appropriate correction is required.
Claim 60 recites the limitation “thereby enabling to carry out at least one of the following: (i) selectively utilize the stored motor-command related data to enhance said command related reference data” in lines 16-18 and fails to recite necessary method connections cooperative relationships of steps in the method of controlling the machine operation under human-machine interaction condition with respect to the machine. It is unclear to the Examiner how the method of enhancing command related reference data would accomplish or complete the method of controlling the machine operation under human-machine interaction condition with respect to the machine.
Claim 60 recites the limitation “said user’s detection error” in line 14. It is unclear to the Examiner if this limitation is the same or different with the limitation “a condition of user’s detection of error” in lines 13-15. Appropriate correction is required.
Claim 60 recites the limitation “(ii) issue an alert data indicative of said user’s detection of error” in lines 17-18 and fails to recite necessary method connections cooperative relationships of steps in the method of controlling the machine operation under human-machine interaction condition with respect to the machine. It is unclear to the Examiner how issuing the alert data indicative of said user’s detection of error would accomplish or complete the method of controlling the machine operation under human-machine interaction condition with respect to the machine. 
Claim 61 recites the limitation “sensing data collected during said interaction and comprising data indicative of user's cognitive brain commands” in lines 5-6 which fails to recite how sensing data being collected and what is user’s cognitive brain commands. It is unclear to the Examiner how the sensing data being collected and how to define the user’s cognitive brain commands. 
 Claim 61 recites the limitation “the user interaction” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation “store the motor commands in a memory” in line 7. It is unclear to the Examiner how the motor commands can be stored in the memory when the motor commands is human commands, but not a digital data. 
Claim 61 recites the limitation “user’s” in line 10. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 61 recites the limitation “his cognitive brain command” in line 10. It is unclear to the Examiner if the limitation including term “his” meant to limit the user to male only and it is confusing with other user other than “the user” in the claim. Appropriate correction is required.
Claim 61 recites the limitation “said condition” in line 11. It is unclear to the Examiner if the limitation “said condition” is the same or different with the limitation “a condition of user’s detection of error” in lines 9-10. Appropriate correction is required.
Claim 61 recites the limitation “thereby enabling to carry out at least one of the following: (i) selectively utilize the stored motor-command related data to enhance said command related reference data” in lines 11-13 and fails to recite necessary method connections cooperative relationships of steps in the method of controlling the machine 
Claim 61 recites the limitation “(ii) issue an alert data indicative of said condition of the user’s detection of error” in lines 13-14 and fails to recite necessary method connections cooperative relationships of steps in the method of controlling the machine operation under human-machine interaction condition with respect to the machine. It is unclear to the Examiner how issuing the alert data indicative of the condition of the user’s detection of error would accomplish or complete the method of controlling the machine operation under human-machine interaction condition with respect to the machine. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-45, 47-62 and 64-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morikawa et al. (Pub. No.: US 2006/0101079 A1), hereinafter as Morikawa.
Regarding claim 41, Morikawa discloses a human-machine interface system in Fig. 10 configured and operable to control the machine operation (control content 
Regarding claim 42, Morikawa discloses the human-machine interface system according to claim 41, wherein said condition of user's detection of error in his cognitive brain command is indicative of user's predicted error (see [0041]).
Regarding claim 43, Morikawa discloses the human-machine interface system according to claim 41, wherein said error detector is configured and operable to determine whether the identified data indicative of the motor-command related data corresponds to an erroneous-command data or not, and upon identifying the erroneous-command data categorizing the respective motor-command related data as the erroneous-command data and storing it in association with a corresponding human-machine interaction condition of (see Figs. 8-9 and [0087-0090]).
Regarding claim 44, Morikawa discloses the human-machine interface system according to claim 41, wherein said computer processor is adapted to identify the data indicative of the motor-command corresponding to cognitive commands indicative of user's intention to generate a specific machine operation (see Fig. 10 and [0072-0077]).
Regarding claim 45, Morikawa discloses the human-machine interface system according to claim 41, characterized by at least one of the following: (1) said human-machine interaction condition corresponds to user's interaction with the machine having a direct effect on the machine operation (turn on or off appliance) (see [0072-0075]); 
Regarding claim 46, Morikawa discloses the human-machine interface system according to claim 41, wherein the computer processor is configured and operable to carry out at least one of the following: (1) utilize the stored motor-command related data to enhance the command related reference data indicative of the condition of user's detection of error in his cognitive brain command (updating rules by knowledge obtaining section 8 into storage section 9) (see Fig. 10 and [0093-0092]); (2) perform corroboration of the command related reference data; and (3) analyze the motor-command related data, and, upon identifying that said motor-command related data corresponds to a condition of a correct interacting-action, storing the respective motor-command related data as characterizing the correct interaction-action, to thereby enhance the command related reference data corresponding to the correct interacting-action condition.
Regarding claim 47, Morikawa discloses the human-machine interface system according to claim 41, wherein the computer processor is further configured and operable to perform corroboration of the command related reference data by identifying user's input data indicative of correction of an actual interaction error, and categorizing the respective stored motor-command related data as relating to an erroneous interaction-error (see Fig. 10 and [0072-0075]).
Regarding claim 48, Morikawa discloses the human-machine interface system according to claim 41, wherein the computer processor is further configured and operable to analyze the motor-command related data, and, upon identifying that said 
Regarding claim 49, Morikawa discloses the human-machine interface system according to claim 41, comprising a human-machine interaction device operatively connected to said machine and configured to input data to cause a direct effect on the machine operation, thereby enabling the user's interaction with the machine (see Fig. 10 and [0091]).
Regarding claim 50, Morikawa discloses the human-machine interface system according to claim 41, wherein said error detector comprises a command related data acquisition module configured and operable to obtain the command related data recorded by the computer processor during interaction of the user with the human-machine interacting device (see Fig. 10).
Regarding claim 51, Morikawa discloses the human-machine interface system according to claim 41, wherein said at least one sensor, adapted to generate the sensing data comprising data indicative of user's cognitive brain commands, is configured for operative connection to at least one of the following: operative connection to at least one part of user's body other than user's brain; and operative connection to user's brain (measuring biological signal from user’s brain) (see Fig. 10 and [0039-0043], [0063-0069]).

Regarding claim 58, Morikawa discloses the human-machine interface system according to claim 41, wherein said error detector comprises at least one of the following: (a) an interaction-error determination module configured to determine the relation of said motor-command related data to the command related reference data indicative of the condition of user's detection of error in his cognitive brain command (see Fig. 10 and [0091-0095]); and (b) a preventive action initiating module configured to initiate one or more prevention actions in response to detection of the motor-command relating data corresponding to an erroneous-command, said one or more preventative actions comprising instructions for one or more of the following: delaying execution of the erroneous-command, aborting execution of the erroneous-command, undoing execution of the erroneous-command, and replacing an outcome of the erroneous-command.
Regarding claim 59, Morikawa discloses a human-machine interface system configured and operable to control the machine operation (control content determination section 3 and output section 4) via monitoring cognitive brain commands of a user while under human-machine interaction condition with respect to said machine(monitoring biological signal of user 50) (see [0050-0064]), wherein the human-machine interface system comprises: at least one sensor (biological signal detection section 5) configured and operable to generate sensing data comprising data indicative of user's cognitive brain commands (measured biological signal of user 50) (see [0063-0070]), and a computer processor (disappointment judgement section 6 and learning section 7) configured for data communication with said at least one sensor, the computer processor being adapted to process said sensing data to identify, in said data indicative 
Regarding claim 60, Morikawa discloses a method of controlling a machine operation (control content determination section 3 and output section 4) via monitoring cognitive brain commands of a user while under human-machine interaction condition 
Regarding claim 61, Morikawa discloses a non-transitory program storage device readable by a computer (appliance/TV/computer) (see [0061-0062] and [0073-0075), tangibly embodying a program of instructions executable by the computer to perform a method of detecting an interaction-error condition (monitoring biological signal of user 50) (see [0050-0064]) during user's interaction with a machine error (see Fig. 10 and, [0061-0062] and [0073-0075), the method comprising: processing (by disappointment judgement section 6 and learning section 7) sensing data collected during said interaction and comprising data indicative of user's cognitive brain commands (measured biological signal of user 50 by biological signal detection section 5) (see [0063-0070]), for identifying (identify the signal detected from the user 50), in said data indicative of the user's cognitive brain commands, motor-command related data indicative of motor commands controlling the user interaction with the machine and storing the motor commands in a memory (storage section 9); determining a relation of said motor-command related data to command related reference data (comparing the detected signal with the user’s desire signal) (see [0069-0086]); and upon identifying, based on the determined relation, that the motor-command related data corresponds to a condition of user's detection of error in his cognitive brain command (finding the condition whether a disappointment signal is detected or not), generating and storing the motor-command related data indicative of said condition (turning into the knowledge obtaining section 8 and stored into storage section 9) (see [0091-0095]), thereby enabling to carry out at least one of the following: (i) selectively utilize said stored motor-command related data to enhance said command related reference data (modified rules stored in storage section 9), and (ii) issue an alert data indicative of said condition of the 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818